Citation Nr: 1008154	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1978 
to September 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran testified before the undersigned at a July 2009 
video hearing.  A transcript of the hearing is of record and 
has been reviewed.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran has a back disorder that is related to active 
service.

2.  The competent evidence fails to demonstrate that the 
Veteran has a bilateral knee disorder that is related to 
active service.

3.  The competent evidence fails to demonstrate that the 
Veteran has a bilateral hip disorder that is related to 
active service.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).

2.  A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).

3.  A bilateral hip disorder was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in April 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The April 2007 letter 
provided this notice to the Veteran.  

The Board observes that the April 2007 letter was sent to the 
Veteran prior to the July 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
April 2007 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, 
supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  

In October 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
above stated issues were previously remanded in order for the 
RO to attempt to obtain copies of VA treatment records from 
the Little Rock, Arkansas VAMC dating from 1980 to the 
present.  The Board notes that VAMC records dating from 
August 1982 to October 2000 were obtained.  The dates of 
these records correspond approximately with treatment dates 
supplied by the Veteran at the July 2009 video hearing.  
These records having been obtained, the issue now returns to 
the Board for appellate review.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  As will be 
further explained below, the Board notes that there is no 
current diagnosis with regard to any of the Veteran's claims 
and that there is no evidence of an in-service event, injury, 
or disease that can be associated with any of the claimed 
disabilities, as such; the Board finds that the Veteran has 
not satisfied all elements of McLendon.  Therefore, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
October 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

The Veteran contends that his back disorder and bilateral 
knee and hip disorders are related to his active duty service 
and therefore requests service connection for these 
disorders.  

With regard to the Veteran's back disorder claim, the Veteran 
stated at his July 2009 video hearing that the back pain that 
he currently suffers started in service as a result of 
carrying a 50 pound backpack during field exercises.  In 
addition to carrying the pack, the Veteran noted that 
occasionally (8 times in 3 years) he had to carry the radio 
for the unit as well.  See Board Video Hearing Transcript, 
pg. 9 (July 2009).  The Veteran stated that the radio added 
approximately 30 pounds.  In addition to the pain he suffered 
from carrying the backpack, the Veteran noted that he had 
also overextended his back after being thrown to the ground 
as the result of a disagreement with an officer.  Finally the 
Veteran noted that he has suffered a small cut on his back 
during one of the drills.  
The Veteran stated that he has also suffered from bilateral 
hip pain since service.  During an exercise in which the 
Veteran was repelling out of helicopter, the Veteran started 
falling too fast, panicked, pulled his rope to "brake" and 
in so doing jolted his entire body and in particular his 
hips.  He claims to have experienced bilateral hip pain since 
this incident.

With regard to his claimed bilateral knee pain, the Veteran 
states that his knees have bothered him since service.  The 
Veteran stated at the July 2009 hearing that the constant 
running and then having to get down on his knees to shoot his 
rifle while in service has led to his current knee pain.  

With regard to his current symptomatology, the Veteran stated 
that he suffers from pain in his back, bilateral knees, and 
bilateral hips almost constantly.  At the July 2009 hearing 
the Veteran and his son testified that the Veteran cannot 
stand for more than fifteen minutes or walk more than a short 
distance without the pain starting.  The Veteran also noted 
that the pain affects him when he is working loading trucks 
or doing household chores.  The Veteran's son testified that 
the Veteran will have to stop working and rest for a while to 
relieve the pain.  The Veteran further stated that he has not 
really sought medical attention for his pain, but rather 
engages in self treatment, such as rubbing ointments for 
muscle pain or wraps.  

Upon review of the service treatment records, the Board notes 
that the Veteran's July 1978 induction examination noted no 
musculoskeletal abnormalities.  The medical history 
associated with that examination also does not note any 
recurrent back pain or joint injury.  There are no other 
service treatment records available.  The Board acknowledges 
the Veteran's statements at his July 2009 video hearing that 
he often sought treatment while in service.  In this regard 
the Veteran stated that he sought treatment at the infirmary 
for both his hip and knee pain while in service.  The Board 
notes that the Veteran does not claim to have sought medical 
attention with regard to his back pain while in service.  

With regard to claimed in-service treatment the Veteran 
stated that following the helicopter repelling incident he 
sought treatment and was given Motrin and told to soak in a 
hot tub.  The Veteran stated that he engaged in treatment for 
approximately a week and then returned to his duties.  With 
regard to his knees, the Veteran again stated that he was 
treated with Motrin and a recommendation that he soak in a 
hot tub.  The Veteran stated that this treatment would help 
for two to three days and then the pain would return.  The 
Veteran further noted that he was never prescribed anything 
stronger than Motrin and hot water therapy for his pain.  

The Board acknowledges the Veteran's statements that he 
sought treatment while in service for his knee and hip pain 
and that the Veteran is competent to attest to the pain he 
suffered while in service.  As noted above, other than the 
induction examination, there are no other service treatment 
records available, so there is no way to verify the Veteran's 
statements that he received treatment for this pain while in 
service.  The Board further acknowledges that with regard to 
continuity of symptomatology, symptoms as opposed to 
treatment are of primary interest and the Veteran is 
competent to observe pain during and post service and that 
observation need not be recorded.  However, while the Veteran 
is competent to provide continuity of symptomatology, as 
noted above, it is also necessary to show that the Veteran is 
credible in his assertions.

As to post service treatment, the Veteran stated at his July 
2009 video hearing that he has not sought medical attention 
post service because he needed to continue working to support 
his family.  However, the Board notes that the record 
contains VA treatment records dating from August 1982 to 
October 2000.  These records pertain to various things, 
including hypoglycemia, venereal disease, tonsillitis, and 
incidents of acute trauma including one involving his left 
knee.  The October 2000 VA treatment report notes that the 
Veteran sought pain relief after being kicked in the left 
knee.  Upon examination there was no edema, no tenderness, 
the examination was negative and the Veteran was diagnosed 
with trauma left knee.  The VA treatment records make no 
other mention of the Veteran's back, hip or knee disorders, 
but as stated, the Veteran sought medical attention multiple 
times for other ailments.  

In addition to the VA treatment records the Board notes that 
private treatment reports are also of record.  The private 
treatment reports are regarding treatment of the Veteran's 
glaucoma.  There is no evidence that the Veteran sought 
private medical treatment with regard to his back, knees, or 
hips.  Indeed the Veteran testified at the July 2009 hearing 
that he has never sought private medical treatment for his 
back, knees, or hips.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, 
the Board must render a finding with regard to both 
competency and credibility.  See Coburn v. Nicholson,  19 
Vet. App. 427, 433 (2006).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

When determining the credibility of lay evidence, the Board 
cannot determine that credibility is lacking merely because 
there is no corroborating contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  However, in this instance it is not the absence of 
contemporaneous medical evidence that is at issue, rather, it 
is the abundance of medical evidence that fails to note the 
Veteran's claimed disorders that serves as evidence of a lack 
of credibility.  The Veteran argues that there is no evidence 
of medical treatment because he does not have time to seek 
medical care.  However, there is ample evidence that the 
Veteran did indeed seek medical attention in relation to 
other ailments.  It is logical to conclude that a reasonable 
person, who had access, would seek medical attention if it 
were required.  The Veteran appears to reasonably decide to 
take the time to seek medical treatment in regards to other 
medical problems, so it is unclear as to why he would not 
take the time to do so in regards to his back, bilateral 
knee, and bilateral hip pain.  The Veteran noted that the 
pain caused by these disabilities affects his work and his 
daily living.  It is reasonable to believe that the claimed 
constant pain caused by these disabilities would be enough to 
cause the Veteran to seek medical attention.  As such the 
Board finds the Veteran's explanation as to the absence of 
medical treatment, that is, that he was unable to take the 
time solely because he was trying to work to support his 
family, is not credible on the basis that he had time to seek 
medical attention with regard to other ailments making his 
statements appear inconsistent with the record.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).  It therefore follows that his 
assertion of constant pain since service, relating to his 
back knees and hips is not credible.

The Board recognizes the Veteran's assertions that he has 
experienced  pain since service; however, pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  Moreover, the Veteran is not shown to have the 
requisite medical expertise to diagnose a back disorder, or a 
disorder of the bilateral knees and hips, nor can he render a 
competent medical opinion regarding their cause.  And as 
noted above, the Veteran's statements are also found to be 
not credible with regard to continuity of symptomatology.  
Consequently, his assertions are afforded no probative value 
regarding the question of whether his claimed back disorder 
and bilateral knee and hip disorders are related to service.

Having found the Veteran's statements to be not credible, and 
as such, no credible evidence of an in-service incident nor 
any credible evidence of continuity of symptomatology, the 
Board further notes that the Veteran does not have a current 
diagnosis of a disability, with regard to the back, the 
knees, or the hips.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Therefore, with consideration of the VA treatment records, 
the Veteran's service induction examination, and the lack of 
a current diagnosis with respect to all claims, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for a back disorder and 
bilateral knee and hip disorders.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for bilateral knee disorder 
is denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


